DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (U.S. Pub. No. 2016/0125809).
As to claim 1, Hwang teaches a display device (display apparatus 100) comprising: 
a main display area (main display area 10, Fig. 1), a component area (area comprising of all the pixels PX and the area between the pixels, i.e. top left corner of first row first column pixel to the bottom right corner of the last row last column pixel), and a peripheral area (the area outside of the main display area 10), the peripheral area being outside the main display area (the peripheral area comprising of elements such as scan driver, data driver, and other related components that are arranged outside of the dashed area 10); 
a plurality of main display elements (PX) in the main display area (pixels PX are arranged in the main display area 10); 
a plurality of auxiliary display elements (electrodes such as emission lines, data lines, scan lines, and initialization lines) and a transmission area in the component area (Fig. 2 the transmission area comprising of the OLED); 
a first pixel circuit (first row first column pixel as shown in Fig. 1 and the circuit 1 shown in Fig. 3) in the component area (the pixels PX are arranged in the component area) and connected to a first auxiliary display element among the auxiliary display elements (Figs. 1 and 3 show that the first row first column pixel is connected to the first auxiliary display elements such as EL1); 
a second pixel circuit (second row first column pixel as shown in Fig. 1 and the circuit 2 shown in Fig. 3) in the component area (the pixels PX are arranged in the component area) and connected to a second auxiliary display element among the auxiliary display elements (the second pixel is connected to the EL2 emission line), the second pixel circuit neighboring the first pixel circuit in a column direction (Fig 1, the two pixels are adjacent to one another in the column direction); and 
a first initialization voltage line (IL2) in the component area (as can be seen in Fig. 1, the voltage line IL2 is arranged in the component area between the pixels PX), extending in a row direction (IL2 voltage line is arranged in a horizontal row direction), arranged between the first pixel circuit and the second pixel circuit (Fig. 1, voltage line IL2 is arranged between the first row first column and second row first column pixels), and connected to the first pixel circuit and the second pixel circuit (Figs. 2 and 3 show that the voltage line IL2 is connected to the terminals Vint_2 of pixel circuits 1 and 2),
wherein the first pixel circuit (1) and the second pixel circuit (2) are symmetric with respect to the first initialization voltage line (Fig. 3, the two pixel circuits 1 and 2 are connected to the voltage line IL2 and are symmetrical with respect to the voltage line IL2 that passes between the two pixels as shown in Fig. 1).
As to claim 4, Hwang teaches a driving voltage line (VL) extending in the column direction (the VL lines connected to voltage source ELVDD are extended in multiple vertical lines VL).
As to claim 5, Hwang teaches an initialization voltage supply line (e.g. section of IL2 that is located outside of the main display area 10) in the peripheral area (the section of line IL2 that is located between the main display area 10 and the scan driver, Fig. 1) and connected to the first initialization voltage line (the electrode IL2 has a section outside of the main display area 10 that is interpreted as an initialization voltage supply line and a section that is inside of the main display area 10 that is interpreted as the first initialization voltage line and the two are connected to one another as the border of the main display area).
As to claim 6, Hwang teaches a first vertical voltage line extending in the column direction (VL electrode, Fig. 1) and connected to the first initialization voltage line (the VL electrode is connected to the first initialization voltage line IL2 via pixel circuit PX shown in Fig. 2, wherein VL electrode is connected to the transistor T5 and the IL2 electrode is connected to the source of transistor T7).
As to claim 7, Hwang teaches an initialization voltage supply line in the peripheral area (e.g. section of IL2 that is located outside of the main display area 10) and connected to the first vertical voltage line (the section of IL2 that is located outside of the main display area 10 is connected to the first vertical voltage line VL via pixel circuits of pixel PX and the first initialization voltage supply line IL2 that is located inside the main display 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Lee (U.S. Pub. No. 2021/0193691).
As to claim 2, Hwang teaches the display device of claim 1,
Hwang does not teach a semiconductor layer,
 Lee teaches each of the first pixel circuit and the second pixel circuit (pixel circuits P that are arranged adjacent to one another, Fig. 2) includes: 
a first thin film transistor (Tdr, [0113] teaches the driving transistor Tdr can be a P-type or N-type TFT) including a first semiconductor layer ([0113] teaches the driving transistor Tdr has a semiconductor layer) and a first gate electrode (Fig. 3, transistor Tdr has a gate electrode connected to node n3); and 
a second thin film transistor (T2, [0113] teaches the T2 transistor can be a P-type or N-type TFT) including a second semiconductor layer (transistor T2 includes a semiconductor layer) and a second gate electrode (Fig. 3 teaches transistor T2 has a gate electrode) and connected to the first gate electrode (transistor T2 is connected to the gate of transistor Tdr either via drain of transistor Tdr or through transistor T4) and the first initialization voltage line (Transistor T2 is connected to the IVL initialization voltage line via transistor T5).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel structure and semiconductor layers of Lee to the display device of Hwang because to provide a light emitting display panel in which a plurality of transistors configuring each of a plurality of pixel driving circuits are divisionally disposed at different layers, [0009].
As to claim 3, Hwang teaches the display device of claim 1,
Hwang does not teach semiconductor layers include silicon or oxide semiconductors,
Lee teaches the first semiconductor layer of the first thin film transistor includes a silicon semiconductor ([0113], lines 1-3, silicon material), and the second semiconductor layer of the second thin film transistor includes an oxide semiconductor ([0113], lines 1-4, the second transistor T2 may have an oxide semiconductor material).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the pixel structure and semiconductor layers of Lee to the display device of Hwang because to provide a light emitting display panel in which a plurality of transistors configuring each of a plurality of pixel driving circuits are divisionally disposed at different layers, [0009].

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to because the prior art references do not teach the structure of the display device wherein a second initialization voltage line connected to the first pixel circuit and a third initialization voltage line connected to the second pixel circuit, wherein the second initialization voltage line and the third initialization voltage line are symmetric with respect to the first initialization voltage line. These structures in combination with the structures mentioned in claim 1 overcome the prior art references.
Claim 11 is allowed because the prior art references do not teach all the limitations of claim 11 either alone or in combination. Hwang teaches the display device 100 having a substrate as shown in Fig. 5 and the display device having a main display area 10 and a component area, which is the area of the pixels PX and the area between the pixels. Hwang teaches auxiliary display elements such as data lines, scan lines and initialization lines that are connected to the pixel circuits and each pixel circuit having a transmission area such as OLED. Hwang teaches a first initialization voltage line that is between the first and second rows, and a second initialization voltage line IL1 that is arranged in the second row. Hwang and Lee do not teach a second initialization voltage line between a first row and a second row and the prior art references do not teach a third initialization voltage line in the component area, extending in the first direction, and arranged in the second row. Examiner wanted to interpret first row as the row having two adjacent pixels with an IL2 initialization voltage line between them, however, Applicant has the limitation mentioning the first pixel circuit being in the first row and the second pixel circuit being in the second row and neighboring the first pixel circuit.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huangfu (U.S. Pub. No. 2021/0335297) teaches a display device structure.
Gong (U.S. Pub. No. 2018/0144685) teaches a display device having a pixel structure.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691